MEMORANDUM DECISION
ON REHEARING
Pursuant to Ind. Appellate Rule 65(D), this                         Oct 05 2015, 8:34 am
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Frederick Vaiana                                           Gregory F. Zoeller
Voyles Zahn & Paul                                         Attorney General of Indiana
Indianapolis, Indiana
                                                           Jodi Kathryn Stein
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Ronald C. Weyland,                                         October 5, 2015

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           48A04-1409-CR-446
        v.                                                 Appeal from the Madison Circuit
                                                           Court
                                                           The Honorable Dennis D. Carroll,
State of Indiana,                                          Judge
Appellee-Plaintiff                                         Cause No. 48C06-1306-FA-1227




Bailey, Judge.




Court of Appeals of Indiana | Mem. Decision on Rehearing 48A04-1409-CR-446| October 5, 2015 Page 1 of 3
[1]   Ronald C. Weyland (“Weyland”) appealed his convictions for Child Molesting

      and Attempted Child Molesting, as Class A felonies, and Child Molesting, as a

      Class C felony. This Court affirmed the convictions for Attempted Child

      Molesting, as a Class A felony, and Child Molesting, as a Class C felony, but

      reversed the conviction for Child Molesting, as a Class A felony, for

      insufficiency of the evidence. Weyland v. State, No. 48A04-1409-CR-446 (Ind.

      Ct. App. Jun. 3, 2015). We remanded the matter to the trial court with

      instructions to vacate Weyland’s conviction for Child Molesting, as a Class A

      felony.


[2]   On July 1, 2015, Weyland filed a petition for rehearing, requesting that this

      Court provide specific instructions to the trial court to resentence him upon

      remand. In his petition, Weyland directs our attention to this Court’s opinion

      in Sanjari v. State, 981 N.E.2d 578 (Ind. Ct. App. 2013), trans. denied. In Sanjari,

      this Court “acknowledge[d] that a trial court is likely to view individual

      sentences in a multi-count proceeding as part of an overall plan … that can be

      overthrown if one or more of the convictions is reversed or reduced in degree.”

      Id. at 583. Weyland argues that, in sentencing him to forty-five years

      imprisonment, the trial court’s decision took into account the Class A-level

      Child Molesting conviction as a basis for an aggravated sentence, and this

      Court’s decision to reverse the conviction worked to “overthrow[]” the trial

      court’s sentencing plan. Id.




      Court of Appeals of Indiana | Mem. Decision on Rehearing 48A04-1409-CR-446| October 5, 2015 Page 2 of 3
[3]   We agree. We accordingly grant rehearing and add to our instructions upon

      remand an instruction to the trial court to resentence Weyland. We reaffirm

      our prior opinion in all other respects.


      Barnes, J., concurs.


      Riley, J., votes to deny Appellant’s Petition for Rehearing.




      Court of Appeals of Indiana | Mem. Decision on Rehearing 48A04-1409-CR-446| October 5, 2015 Page 3 of 3